DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/28/2022 has been entered.
 

Claim Status
	Claims 1, 3, 6, 8-10, 13, 15, 18-25, 27, 31, 33, and 35-38 are pending. 
	Claims 24-25, 27, 31, 33, and 35-38 are withdrawn from consideration as being drawn to a non-elected invention. 
	Claims 1, 3, 6, 8-10, 13, 15, and 18-23 are examined in the following Office action. 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made 

Claims 1, 3, 6, 8-10, 13, 15, and 18-23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baum et al (US 20120164205) in view of Izumi et al (Journal of Cell Science, 2012, 125: 4923-4933); GenBank XM_964607.1 (published online Apr. 2006, see below); and GenBank XM_003491245.1 (published online Oct. 2011, see below).
The amended claims are drawn to an isolated polynucleotide comprising a nucleotide sequence encoding a dsRNA, wherein the dsRNA targets at least 130 contiguous nucleotides of SEQ ID NO: 4. The claims require that the dsRNA has insecticidal activity against a Diabrotica plant pest. The claims are drawn to an expression cassette comprising a polynucleotide sequence that is expressed as a hairpin RNA. The expression cassette comprises convergent promoters at opposite ends of the polynucleotide, wherein the first and the second convergent promoters drive expression of the dsRNA.
	The claims are drawn to a host cell comprising the expression cassette. The claims are drawn to a plant cell having stably incorporated into its genome an expression cassette comprising a heterologous polynucleotide encoding a hairpin RNA, wherein said hairpin RNA comprises a sense and antisense sequence targeting at least 130 contiguous nucleotides of a gene comprising a nucleotide sequence comprising at least 95% identity to SEQ ID NO: 4; wherein said dsRNA controls a Diabrotica plant pest. The claims are drawn to a maize plant and a soybean plant. The claims are drawn to a transgenic seed from the plant. 
	
Baum teaches their SEQ ID NO: 2303, which has 38% identity to the instant SEQ ID NO: 4 and 97.8% local identity to the instant SEQ ID NO: 4. See sequence alignment below. Baum’s SEQ ID NO: 2303 has more than 130-contiguous residues in common with the instant SEQ ID NO: 4. 

Baum teaches that the invention may be used to target genes in the invertebrate pest for double stranded RNA mediated suppression in order to achieve desired inhibition of target genes as set forth in SEQ ID NO: 2303. See paragraph 0020. Baum teaches that the DNA sequences for use in expression of a suppressive RNA molecule can be incorporated into the genome of a plant cell and incorporated into an expression cassette comprising a plant functional promoter to protect a plant from an insect infestation. See paragraphs 0033 and 0034. Baum teaches that there are several promoters known in the art for use in plant transformation, including the CaMV 35S promoter. See paragraph 0180. The ordinary artisan would have recognized that the 35S promoter is derived from a virus. Thus, the 35S promoter would be understood to be heterologous with respect to the polynucleotide. 
Baum teaches several plants, including both soybean and corn. See paragraph 0026. It is noted that the ordinary artisan would have recognized that soybean is a dicot and corn is a monocot. 
Baum teaches that the present invention contemplates inhibiting expression of a target gene, such as their SEQ ID NO: 2303, in Western corn rootworm (WCR) or other coleopteran insect species. WCR is also known as Diabrotica virgifera virgifera. See paragraph 0131. 
Baum teaches that their preferred method of post transcriptional gene suppression employs sense and antisense oriented transcribed RNA, such as a hairpin. Baum teaches that DICER enzymes can cut dsRNA molecules into siRNA, each of which is about 19-25 nucleotides in length. See paragraph 0135. 

Baum also teaches convergent promoters for expression of dsRNA. See paragraph 0223. 
Baum also teaches that computer software is publicly available which allows a skilled artisan to access sequence information provided in a computer readable medium. Baum teaches that these searches can be used to identify sequences that contain homology to other ORFs or proteins from other organisms. See paragraph 202. 
Baum also teaches that the identification of targets of the invention may be accomplished through the use of information available in corresponding genes in a model organism such as Drosophila. See paragraph 0112. 
Thus, the ordinary artisan would have performed a BLAST search on SEQ ID NO: 2303 of Baum to identify genes or proteins that are homologous to SEQ ID NO: 2303. Performing such search, the ordinary artisan would have identified GenBank XM_964607.1 and GenBank XM_003491245.1, sequences from Tribolium castaneum and Bombus impatiens, respectively. Both sequences are annotated as CG31004-like. See sequence information attached. These sequences in combination with the Drosophila sequence can be used to create degenerate primers to isolate the corresponding homolog in Diabrotica. 
Baum does not teach that their SEQ ID NO: 2303 is related to CG31004, a Drosophila protein required for septate junction formation in the Drosophila midgut. 
Izumi teaches a novel protein complex, Mesh-ssk, where mesh is encoded by CG31004. See abstract. Izumi teaches that mesh-RNAi caued lethality at the first-instar larval stage and that mesh is an essential gene. See page 4925, left column. Izumi 

	At the time the invention was made, it would have been obvious and within the scope of one of ordinary skill in the art to utilize SEQ ID NO: 2303 of Baum to generate a dsRNA comprising at least 130-contiguous nucleotides. One of ordinary skill in the art would have been motivated to do so because Baum teaches that WCR is a devastating agricultural pest and that dsRNA is an effective means of controlling them. Furthermore, Baum specifically suggests utilizing their SEQ ID NO: 2303 to control said pests. Given that Baum did not appear to characterize SEQ ID NO: 2303, the ordinary artisan would have performed a BLAST search to identify genes or proteins that are homologous to SEQ ID NO: 2303. Performing said search returns two hits, both of which were annotated as CG31004-like. Izumi teaches that RNAi and a null mutant were lethal in Drosophila. Izumi also teaches that mesh must play a crucial role in the gut and renal function of arthropods. Thus, given the teachings of Izumi, the ordinary artisan would have been motivated to silence SEQ ID NO: 2303 of Baum because it was shown to be lethal in a related insect and because Izumi suggests that this protein is critical for arthropod gut and renal function. 
	Although SEQ ID NO: 2303 is distinct from the instantly claimed SEQ ID NO: 4, the mechanism of RNA-mediated silencing (i.e. the fact that RNAi is mediated by 21-nucleotide precursors) would have necessarily resulted in the silencing of a sequence having at least 95% identity to SEQ ID NO: 4, especially because of the large sections of perfect homology shared between the two sequences. Thus, the target a dsRNA sequence targeting SEQ ID NO: 2303, as taught by Baum, would necessarily silence and target a gene comprising SEQ ID NO: 4. 


Response to Arguments:
	Applicant maintains that Baum is not an enabling reference for the invention as claimed because Baum does not teach that SEQ ID NO: 2303 has activity or that any particular region targeted would have activity, especially in view of over 40,000 sequences. Applicant argues that one of ordinary skill in the art would not look at any sequence out of 40,000 or more and assume that it has insecticidal activity with no data given. 
	This argument is not found persuasive because the fact that there are 40,000 sequences is not dispositive of nonobviousness, especially in view of the obviousness rejection of record. Furthermore, there is no requirement that an enabling disclosure must contain data. MPEP 2121 is instructive: “When the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to rebut the presumption of operability.” The assertion that 40,000 sequences are contained within Baum does not rebut the presumption of operability when taking the totality of the rejection into account. Furthermore, Baum is specifically directed towards identifying sequences which have pest control activity. To 
	Finally, the Examiner notes that the combination of references is what is at issue. Even if stipulating to Applicant’s argument that Baum itself is not enabling, the MPEP is clear that even if a reference discloses an inoperative device, it is prior art for all that it teaches. In the instant case, the ordinary artisan, using tools widely available as of the effective filing date, would have been able to identify the protein encoded by selected sequences from Baum that would have reasonably expected to be lethal, especially in view of Izumi. Briefly, the ordinary artisan would have understood that control of plant pests can be obtained by silencing genes essential for organisms. Thus, Applicant’s argument is moot.

	Applicant asserts, without evidence, that Baum fails to provide a finite number of identified, predictable solutions. See page 8 of the remarks.
	This argument is not found persuasive. Applicant’s argument fails to take into consideration the entirety of the obviousness rejection. The rejection is not based upon Baum alone. 

	Applicant argues that the sequence alignment presented in the office action contains regions that lack perfect homology. See page 8 of the remarks. 
	This argument is not found persuasive. The claims merely require 130 contiguous nucleotides. Thus, Applicant is arguing a limitation not found in the claims. 


Conclusion
	No claim is allowed. 

Examiner’s Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G UYENO whose telephone number is (571)272-3041.  The examiner can normally be reached on 10:00-4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou, can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN UYENO/
Primary Examiner, Art Unit 1662

Sequence Alignments

US-13-226-353A-2303
; Sequence 2303, Application US/13226353A
; Patent No. 9238822
; GENERAL INFORMATION
;  APPLICANT: Monsanto Technology LLC
;  APPLICANT:Baum, James A
;  APPLICANT:Gilbertson, Larry A
;  APPLICANT:Kovalic, David K
;  APPLICANT:La Rosa, Thomas J
;  APPLICANT:Lu, Maolong
;  APPLICANT:Munyikwa, Tichifa R. I.
;  APPLICANT:Roberts, James K
;  APPLICANT:Wu, Wei
;  APPLICANT:Zhang, Bei
;  TITLE OF INVENTION: COMPOSITIONS AND METHODS FOR CONTROL OF INSECT INFESTATION IN
;  TITLE OF INVENTION:PLANTS
;  FILE REFERENCE: 38-21(53597)
;  CURRENT APPLICATION NUMBER: US/13/226,353A
;  CURRENT FILING DATE: 2012-02-27
;  PRIOR APPLICATION NUMBER: US 60/669,175
;  PRIOR FILING DATE: 2005-04-07
;  PRIOR APPLICATION NUMBER: 60560842
;  PRIOR FILING DATE: 2004-04-09
;  PRIOR APPLICATION NUMBER: 60565632
;  PRIOR FILING DATE: 2004-04-27
;  PRIOR APPLICATION NUMBER: 60579062
;  PRIOR FILING DATE: 2004-06-11
;  PRIOR APPLICATION NUMBER: 60603421
;  PRIOR FILING DATE: 2004-08-20
;  PRIOR APPLICATION NUMBER: 60617261
;  PRIOR FILING DATE: 2004-10-11
;  NUMBER OF SEQ ID NOS: 40774
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 2303
;  LENGTH: 2881
;  TYPE: DNA
;  ORGANISM: Diabrotica virgifera
US-13-226-353A-2303

  Query Match             38.2%;  Score 2171.2;  DB 25;  Length 2881;
  Best Local Similarity   97.8%;  
  Matches 2211;  Conservative    0;  Mismatches   48;  Indels    1;  Gaps    1;

Qy       1441 GTATCAAATGAAGTATTTGGGTATGTTGTTGATAAAAACAGAGCTATCTGTGTACAACCT 1500
              | | ||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        472 GGAACAAATGAAGTATTTGGGTATGTTGTTGATAAAAACAGAGCTATCTGTGTACAACCT 531

Qy       1501 CAACTTTATGCCGAAGGATGGGTGAATCTTCAAATTGCTGTTAATTCCGAAGCATTCAAG 1560
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        532 CAACTTTATGCCGAAGGATGGGTGAATCTTCAAATTGCTGTTAATTCCGAAGCATTCAAG 591

Qy       1561 TGGAAGGGGAAGTATTATGTAGAATCACCTGCTAGTGCGACTCAAAAAATCTTCTTTAAG 1620
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||


Qy       1621 GACATGAAATTACACGAAAAATCTCCGAGCGAATTAAAAATCACTTGGGAGAAGCAGAAT 1680
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        652 GACATGAAATTACACGAAAAATCTCCGAGCGAATTAAAAATCACTTGGGAGAAGCAGAAT 711

Qy       1681 TTGACCACAAACGACAACGCTAACATCCGAATTTCTCTCTGGGGTTACAGAGAAACGACT 1740
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        712 TTGACCACAAACGACAACGCTAACATCCGAATTTCTCTCTGGGGTTACAGAGAAACGACT 771

Qy       1741 ATGAAACCAGTGTTTGTTTATATCACCGATATCGCTGATAATGTTCAAAACATTGGAGAA 1800
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        772 ATGAAACCAGTGTTTGTTTATATCACCGATATCGCTGATAATGTTCAAAACATTGGAGAA 831

Qy       1801 CACACGATTGTTCCTTCTCAGTTTAGAACTAGAGTCAATCAATATCTGACTGATATTAAG 1860
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        832 CACACGATTGTTCCTTCTCAGTTTAGAACTAGAGTCAATCAATATCTGACTGATATTAAG 891

Qy       1861 TTTGGATTCCTCCAAATTAATTTAACTGAGTCTATCACAGTTAATACATATACTACAAGC 1920
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        892 TTTGGATTCCTCCAAATTAATTTAACTGAGTCTATCACAGTTAATACATATACTACAAGC 951

Qy       1921 CAGAGCAGCATAGAATTAACACCGGTAATATGGAGCCGACCCATTCCACTCGGTTGGTAC 1980
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        952 CAGAGCAGCATAGAATTAACACCGGTAATATGGAGCCGACCCATTCCACTCGGTTGGTAC 1011

Qy       1981 TTCCAGTTCCAATGGGAAAACCAGTACGGTAAAAATTGGCCCAAATATCTATGTGACGAT 2040
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1012 TTCCAGTTCCAATGGGAAAACCAGTACGGTAAAAATTGGCCCAAATATCTATGTGACGAT 1071

Qy       2041 TGGCTGAGAACGGACAGATATCTAAAAAACTTCGCCCACGAACTTGCTCAATGTCCCTGC 2100
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1072 TGGCTGAGAACGGACAGATATCTAAAAAACTTCGCCCACGAACTTGCTCAATGTCCCTGC 1131

Qy       2101 ACCGTCGAACAGGCTTTAGCTGACAAGGGCAGGTTTATGCCAGACTTCGATTGCGACAAA 2160
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1132 ACCGTCGAACAGGCTTTAGCTGACAAGGGCAGGTTTATGCCAGACTTCGATTGCGACAAA 1191

Qy       2161 GATTCGAACCCGATTTGTTACTATAACAACCAAGCACTTCATTGTGTGAAAACTGGATCT 2220
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1192 GATTCGAACCCGATTTGTTACTATAACAACCAAGCACTTCATTGTGTGAAAACTGGATCT 1251

Qy       2221 CCCACTTTAGAAGGCTCCGAACAACAATGTTGCTATGATAAAAACGGCTTTTTGATGCTC 2280
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1252 CCCACTTTAGAAGGCTCCGAACAACAATGTTGCTATGATAAAAACGGCTTTTTGATGCTC 1311

Qy       2281 TCTTACGATCAGCAAT-GGGGTTCTAGTCCGAGACGTTGCCACAACTTGGGTAAAATGCC 2339
              |||||||||||||||| |||||||||||||||| ||||||||||||||||||||||||||
Db       1312 TCTTACGATCAGCAATGGGGGTTCTAGTCCGAGGCGTTGCCACAACTTGGGTAAAATGCC 1371

Qy       2340 TTACAATGAAGCGACAAAAGTGCCTACTCTCTCACAATGGTTTAATGACATGGTACCCAA 2399
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1372 TTACAATGAAGCGACAAAAGTGCCTACTCTCTCACAATGGTTTAATGACATGGTACCCAA 1431

Qy       2400 ATATTTGTGTTGTCTTTGGCAAGACGAGCAAGCTGTGGGATGTGAAACACTGAGATTTGA 2459
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1432 ATATTTGTGTTGTCTTTGGCAAGACGAGCAAGCTGTGGGATGTGAAACACTGAGATTTGA 1491

Qy       2460 ACGGAGACCTACACAGGATTGTGTAGCTTACCAAGCACCAGGTGTAGCAGGAGTCTACGG 2519
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1492 ACGGAGACCTACACAGGATTGTGTAGCTTACCAAGCACCAGGTGTAGCAGGAGTCTACGG 1551

Qy       2520 TGATCCACACTTTGTTACTTTCGACGATGTAGAATATACGTTTAATGGAAAGGGAGAATT 2579

Db       1552 TGATCCACACTTTGTTACTTTCGACGATGTAGAATATACGTTTAATGGAAAGGGAGAATT 1611

Qy       2580 CGCATTGGTGAAATCAGTTACGCAAACGGACAATCTGGAAATCCAAGGAAGATTTGAGCA 2639
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1612 CGCATTGGTGAAATCAGTTACGCAAACGGACAATCTGGAAATCCAAGGAAGATTTGAGCA 1671

Qy       2640 AATGGACCCTAACACTTATGGTGAGGTTAGAGCTACTCAGCTGACTTCTGTAGTAGCTAA 2699
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1672 AATGGACCCTAACACTTATGGTGAGGTTAGAGCTACTCAGCTGACTTCTGTAGTAGCTAA 1731

Qy       2700 AGGTAATAACACAATAGCAATTGAAGTCAGAAGGAGACCTCTGGATTCTAGATGGAGATA 2759
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1732 AGGTAATAACACAATAGCAATTGAAGTCAGAAGGAGACCTCTGGATTCTAGATGGAGATA 1791

Qy       2760 TAGGTTGGATGTTATAGCAGATAATAGAAGACTTTATTTTGATAGACCCTCACTAAAATT 2819
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1792 TAGGTTGGATGTTATAGCAGATAATAGAAGACTTTATTTTGATAGACCCTCACTAAAATT 1851

Qy       2820 CCAGCACTTCCAAGGTGTTACTATTTACACTCCAAGCTACATCCTTAATCAATCAGAAGT 2879
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1852 CCAGCACTTCCAAGGTGTTACTATTTACACTCCAAGCTACATCCTTAATCAATCAGAAGT 1911

Qy       2880 CATCATTATGTTTGACAATGGAGCTGGAATGGAGGTTGTCGACAATCAAGGATTCATGAG 2939
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1912 CATCATTATGTTTGACAATGGAGCTGGAATGGAGGTTGTCGACAATCAAGGATTCATGAG 1971

Qy       2940 TGCAAGAGTATTTTTGCCTTGGTCGTTTATAAATAAAACCATAGGCCTTTTTGGAAATTG 2999
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1972 TGCAAGAGTATTTTTGCCTTGGTCGTTTATAAATAAAACCATAGGCCTTTTTGGAAATTG 2031

Qy       3000 GAGTTTTAACAAAGAAGATGACTTCACACTTCCAGATGGTTCTAGAGCAGCAATAGTGAA 3059
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2032 GAGTTTTAACAAAGAAGATGACTTCACACTTCCAGATGGTTCTAGAGCAGCAATAGTGAA 2091

Qy       3060 TAACATAAATGACATGGAAAGGGTTTACAATGATTTTGGTTCCAAATGGATGTTGGAGGA 3119
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2092 TAACATAAATGACATGGAAAGGGTTTACAATGATTTTGGTTCCAAATGGATGTTGGAGGA 2151

Qy       3120 TGTGTTAGATCCTCAAAAGGGTAGAGCATTGTTCCACAGGGAATTCGGAAGAACTTCAGC 3179
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2152 TGTGTTAGATCCTCAAAAGGGTAGAGCATTGTTCCACAGGGAATTCGGAAGAACTTCAGC 2211

Qy       3180 GACTTACAACAACAAAACGTTCAAGCCTCAATTCCTAATGAATCCGGAAGATTTCCTACC 3239
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2212 GACTTACAACAACAAAACGTTCAAGCCTCAATTCCTAATGAATCCGGAAGATTTCCTACC 2271

Qy       3240 AACCAACAGATCTACAGATCTTAAGCGAATATCCGAAATATGTCCTCTAAAGTTGTACGA 3299
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2272 AACCAACAGATCTACAGATCTTAAGCGAATATCCGAAATATGTCCTCTAAAGTTGTACGA 2331

Qy       3300 ATGTTACTACGATTACGCTATGACGGTTGACAGGGATTTGGCGCATTACACCAAGAATTA 3359
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2332 ATGTTACTACGATTACGCTATGACGGTTGACAGGGATTTGGCGCATTACACCAAGAATTA 2391

Qy       3360 TAAAGCCACGATCTATCAATATAAAGAAACGACAAGGAGGAAAGTTGTGTCTTGCGGAGT 3419
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2392 TAAAGCCACGATCTATCAATATAAAGAAACGACAAGGAGGAAAGTTGTGTCTTGCGGAGT 2451

Qy       3420 ACTAGAAACACCGAGATTCGGACGAAAGAGTACTTTCCTGTTCGTGCCCGGTACGAAGGT 3479
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2452 ACTAGAAACACCGAGATTCGGACGAAAGAGTACTTTCCTGTTCGTGCCCGGTACGAAGGT 2511


              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2512 TACCTATGAATGCATCCAAGAGTTCGTGTTGGTAGGTGATCAGCGGAGAGAGTGTCAAGC 2571

Qy       3540 GGATGGAACATGGAATATTCCTGAATACGGATACACATATTGCTTACGTCAGCAGGAATA 3599
              |||||||||||||||||||||||||||||||||||||||||||||||||||  | |||||
Db       2572 GGATGGAACATGGAATATTCCTGAATACGGATACACATATTGCTTACGTCAAGAAGAATA 2631

Qy       3600 CTCTCAACGACAAGCTGGTTTGGCTTCCGGGATAATTATGGCTATTCTTATCCCGCTCAT 3659
               |||  ||| |||||||   |  |||| || |||||  | || ||| | || ||  |  |
Db       2632 TTCTTCACGTCAAGCTGCCATCACTTCAGGTATAATCCTCGCAATTATCATACCATTGGT 2691

Qy       3660 CTTGCTTTTCGTCTACCTGGCGTATCGTTTCTTACAAAGA 3699
                | || || |  ||| | |  ||     | |   |||||
Db       2692 TCTTCTATTAGGTTACGTTGGCTACAAAATATACGAAAGA 2731


    PNG
    media_image1.png
    852
    883
    media_image1.png
    Greyscale


DEFINITION  PREDICTED: Tribolium castaneum similar to CG31004-PA, isoform A
            (LOC658199), mRNA.
ACCESSION   XM_964607
VERSION     XM_964607.1
KEYWORDS    RefSeq.
SOURCE      Tribolium castaneum (red flour beetle)
  ORGANISM  Tribolium castaneum
            Eukaryota; Metazoa; Arthropoda; Hexapoda; Insecta; Pterygota;
            Neoptera; Endopterygota; Coleoptera; Polyphaga; Cucujiformia;
            Tenebrionidae; Tribolium.
COMMENT     MODEL REFSEQ:  This record is predicted by automated computational
            analysis. This record is derived from a genomic sequence
            (NW_001092821) annotated using gene prediction method: GNOMON,
            supported by EST evidence.
            Also see:
                Documentation of NCBI's Annotation Process
            
FEATURES             Location/Qualifiers
     source          1..4034
                     /organism="Tribolium castaneum"
                     /mol_type="mRNA"
                     /strain="Georgia GA2"
                     /db_xref="taxon:7070"
     gene            1..4034
                     /gene="LOC658199"
                     /note="Derived by automated computational analysis using
                     gene prediction method: GNOMON. Supporting evidence
                     includes similarity to: 12 ESTs, 4 Proteins"
                     /db_xref="GeneID:658199"
     CDS             87..3869
                     /gene="LOC658199"
                     /codon_start=1
                     /product="similar to CG31004-PA, isoform A"
                     /protein_id="XP_969700.1"
                     /db_xref="GeneID:658199"
                     /translation="MLTKCVLVILLLSAYNQAQEINTSDVEILSKNDPQPPLVNQVDE
                     NPNQGGNDDRPDQPENEREKSVPNNTTKLDTSDDAVEVFESPDVVLRKGPNGKYMFDY
                     GDNYDPMTSRYAPQEDSQRGRAGPPYVITEARLKEIREHFMYPYYDRGGNADNEGDYQ
                     KAIQTSTPQVHKNLNFQLPFFGFRYNYTRVSLNGYLEFSDPPQNYETYPLVFPVKDWP
                     KKNDPAFIGIFYSKCRIGNLRVEDIDQRMPGVYFRLERDLRERNDQMGVEIRERLKWD
                     IREGVIGADNFNPKHAIIATWKNVSFAGGFANALYKTNTFQLVLATDEVYTYAMFNYL
                     NLDWTSHTEAGGDTINGEGGIPAYVGFNAGNGTRSYQYVPYSQNSVIRDLTGTGFGNE
                     KKGRHYFRIDENIYLGSCNKDIDGANLDLFFAPESGNMLGGTIVNITGPCFKPTDQII
                     CKFDTADEVYGVVVSSNRAICIQPPLLVEGYVKLEIAIGPGTYKWKGKYYVETPATAT

                     ENVQNTGSYKIIPSTYKNRNNEKLIDIQFGFIQINLTESIPVTNKNGQGEVKITPLIW
                     SRPIPLGWYFGPQWERKYGTNWPKYLCDNWLKDDRYLKNFASELPQCPCTLQQALADK
                     GRFMPDFDCDKDANPKCYFHRQAVHCVKTGSPSLQGAEQQCCYDKNHYLMLSYDQKWG
                     SYPRRSHNLGYLPWYESTKVPTLSQWYNDMIPRFVCCLWQEETAVGCETLRFERRPTQ
                     DCVAYQAPAVAGVYGDPHILTFDDLPYTFNGKGEFVLVKSESVRNRLEIQARFEQMPM
                     NAYGEVRATQLTSVVARGNSTTIIEIRRRPQEARWRYRLDVIADRRRIYFDRPSLKFQ
                     HFPGVTVYTPTYIFNQSEVIVMFDSGAGLEVVENNGYLTARVYLPWSFINQTRGLFGN
                     WSFDIMDDFTLPNGDKKGVVTNLNDMSSVYTDFGMKWMLDDVGDDQKGAALFFREHGK
                     TASSYNNKTFVPEFRMSIEELIPENRSEYRSRAYDLCTATNYECLYDYAMTYNRDVAH
                     FSANYKASIKELKETNRDNIVSCGVLETPRFGRKDTFLFVPGTKVTFECSQDFILVGD
                     QRRECLSTGEWNIPEYGYTECLRQQEYSQRQAGIASGIVLAVIIPLVLLFVYIAYRFF
                     EKRQQEKDEEEQDALNYEAKKREAQEIAARKLTAGEHFDDDTASSIVSGGKETTID"

LOCUS       XM_003491245            4287 bp    mRNA    linear   INV 07-OCT-2011
DEFINITION  PREDICTED: Bombus impatiens extracellular domains-containing
            protein CG31004-like (LOC100748852), mRNA.
ACCESSION   XM_003491245
VERSION     XM_003491245.1
KEYWORDS    RefSeq.
SOURCE      Bombus impatiens (common eastern bumble bee)
  ORGANISM  Bombus impatiens
            Eukaryota; Metazoa; Ecdysozoa; Arthropoda; Hexapoda; Insecta;
            Pterygota; Neoptera; Endopterygota; Hymenoptera; Apocrita;
            Aculeata; Apoidea; Apidae; Bombus; Pyrobombus.
COMMENT     MODEL REFSEQ:  This record is predicted by automated computational
            analysis. This record is derived from a genomic sequence
            (NT_176962) annotated using gene prediction method: GNOMON,
            supported by EST evidence.
            Also see:
                Documentation of NCBI's Annotation Process
            
            [WARNING] On Apr 28, 2015 this sequence was replaced by
            XM_003491245.2.
FEATURES             Location/Qualifiers
     source          1..4287
                     /organism="Bombus impatiens"
                     /mol_type="mRNA"
                     /isolation_source="haploid male brothers"
                     /db_xref="taxon:132113"

                     /sex="male"
                     /country="USA"
     gene            1..4287
                     /gene="LOC100748852"
                     /note="Derived by automated computational analysis using
                     gene prediction method: GNOMON. Supporting evidence
                     includes similarity to: 5 ESTs, 3 Proteins"
                     /db_xref="GeneID:100748852"
     CDS             1..3804
                     /gene="LOC100748852"
                     /codon_start=1
                     /product="extracellular domains-containing protein
                     CG31004-like"
                     /protein_id="XP_003491293.1"
                     /db_xref="GeneID:100748852"
                     /translation="MRNESYLGRVFAFPKLIVFWCLLVLLTSHISAQVENETFESVFG
                     LDRLDNKESMYPEINKNTGQISPIETQDFSEVVDLIKDEDDHKEGTETGAEDVPASTN
                     DNLDEKNIPEGKIMSSSGFSKKMIGKKNEKYVRYDSDLPEADRYAPRPDDSVPNYVLT
                     ETRLKEIRSEFMYWYFDKGGSDDEGDYQREIQASTPQVHKNFNFQLPFFGFRFNYTRV
                     SMNGFLEFSDPPIHYTYPLVFPIKDWPRKNDPSFIGIFFSKCRIGEIRPTDIDQRRPG
                     VYFRLERDLQRRTDQFGVEMRERLKWDIREGIIGTDAFDPKHAVIVTWKNMSFTGGID
                     NSLYNTNTFQMVLATDEVNTYVIFNYLNIQWSSHTEAGGDTMYGEGGVPAFVGFNAGN
                     GTRSYEYKPFSQMSTIRDLTGRGWANGFPGRHMFRIDENIMPAVCNKDISGANLPLVF
                     APESGNMLGGTIVNITGPCFNETEKIRCMFESEWVIGTVVDKNRAICVQPFVKAQGYI
                     RFAISIGDSKTYNWKGKYFIETPATATEKIFVSNSVHQAYPAEIKITWDRYNLTSNLN
                     AGIQISLWGYRETKTTPEFEYITNLETAYTNLGSYIIRPAAYRDLSNPYQQDMTFGFI
                     QLNLTDPQQQTGLNITPSLWSRPIPLAWYFAPQWERGYGSKWPQRLCDKWIMNDRYLK
                     NFAAEISLCPCTLKHALNDKGRFLPDYDCDKDSNLDCMYNLHAHHCVRTGAPNMDGSE
                     QQCCYDKNGYLMLTYDQQWGSRPHRSHNLGYYPWDEANKVPTLSHWYHDIIPFYMCCM
                     WQEEHAVGCETFRFERRPSQDCIAYQSPAIA TVFGDPHIATFDGLEYTFNGKGEFVLV
                     RVNNLKDKLDVQGRFEQLPNNVYGEVRATQLTSVAARGNNSATIEVRLRPKHSQWRYR
                     LDVFANNRRVYFDRPSIKFQHFTGVVVYTPTYILNQSEVIIMFDTGAGVEVIENEGYM
                     SARVYLPWTYLNKTSGLFGKWNFDIADDLTNPDGQQVAASNLNHFEAVHKDFAIHWML
                     EDKEDDDKGGPLFTREFGRTASYYSNRTFEPEWRKTPAEILPSNRSYDIQRAADLCGQ
                     SYQCQYDYAMSLNRDMAHFTKNYYNTYTEIRDININERVVSCGVLETPRFGRKSNFFF

                     LACLIPVIVLIIFVASRLLKTQKEQREQEEALHRARSTELQRLRKLKDEQEPTSHTSK
                     ATEIN"